Opinion by
Mr. Chibe Justice Simpson,
*599This was an action by plaintiff to recover from defendant $750 for analyzing 1,500 tons of guano at Port Royal, at defendant’s request, the complaint alleging that plaintiff was then inspector of guanos for Richmond county, Georgia, under the laws of Georgia; that the compensation provided by the-laws of Georgia for such services was fifty cents a ton ; that plaintiff’s services were reasonably worth $750 ; and that no part thereof had been paid. Defendant interposed an oral demurrer at the trial, that the complaint did not state facts sufficient to constitute a cause of action. Judge Wallace overruled the demurrer and defendant appealed. Held—
1. That this case was not concluded by the former decision. 16 S. O., 192. That the former case only decided that under the pleadings there plaintiff should have been confined to the cause of action stated in his complaint, and the Circuit judge' there having held otherwise, his ruling was reversed.
2. That the complaint here does state facts sufficient to consti*600tute a cause of action.
Judgment affirmed.